Citation Nr: 1430209	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-45 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post partial rupture left Achilles tendon.

2.  Entitlement to an initial evaluation in excess of 0 percent for status post rupture of right Achilles tendon.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of overpayment of VA pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's additional claims must be remanded for further evidentiary development.  

The Veteran was afforded a VA examination for his right and left Achilles tendons in April 2010.  At his April 2012 Travel Board hearing, the Veteran did not argue that the condition of either Achilles tendon had worsened.  Instead, he maintained that the conditions had stabilized.  However, he contended that his disabilities had been improperly rated under Diagnostic Code (DC) 5271.  38 C.F.R. § 4.71a.  The Veteran believed that his Achilles heel disabilities would be more properly evaluated under DC's 5310 or 5311.

The April 2010 VA examination has some findings relevant to DC's 5310 and 5311.  These include range of motion findings for dorsiflexion and plantar flexion in both ankles and an evaluation of the severity of the effects on usual daily activities.  However, the evaluation on the effects of usual daily activities seems to be only for the left ankle.  DC's 5310 and 5311 use only subjective criteria for evaluations, classifying the effects on propulsion, and movements of the forefoot and toes in the plantar and dorsal portions of the foot in terms of "severe," "moderately severe," "moderate," and "slight."  The Board does not believe that the findings from the April 2010 VA examination are sufficient in order to analyze a potential disability rating under DC's 5310 and 5311.  In addition, there are no private or VA treatment records in the file, and the Veteran indicated during his hearing that he had not sought treatment.  As a result, the Board finds that these matters must be remanded for a new examination to specifically address the criteria of 5310, 5311, and 5312.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional private treatment he is receiving for his Achilles heel disabilities and request that he either submit the records or provide the appropriate authorization for VA to obtain them.

If the Veteran has been receiving regular VA treatment, obtain and associate those records with the claims file.

2.  Schedule the Veteran for a VA examination for both his right and left Achilles heel disabilities with an examiner of appropriate knowledge and expertise, in order to determine the current level of severity of both disabilities.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.   
All indicated studies should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

In addition, the examiner shoulder comment on the severity of the effect on movement of forefoot and toes, propulsion thrust in walking of the plantar and dorsal; the severity of the effect on propulsion of the plantar flexion of the foot; and the severity of the effect on dorsiflexion.  The examiner should use the terms "severe," "moderately severe," "moderate," or "slight" in providing his assessment.  For further clarification, the examiner should reference Diagnostic Codes 5310, 5311, and 5312.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



